Dismissed and Memorandum Opinion filed July 28, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00409-CV

                         EUGENE JENKINS, Appellant

                                        V.
         FORT BEND COUNTY DISTRICT ATTORNEY, Appellee

               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 12-DCV-197872

                 MEMORANDUM                      OPINION


      This is an attempted appeal from a judgment signed November 17, 2014.
Appellant’s notice of appeal was filed May 4, 2015.

      The notice of appeal must be filed within 30 days after the judgment is
signed when appellant has not filed a timely post-judgment motion. See Tex. R.
App. P. 26.1. In his notice of appeal, appellant claims he did not receive notice of
the court’s judgment until April 20, 2015.
      To modify the periods under the Texas Rules of Appellate Procedure for
perfecting an appeal, appellant was required to prove in the trial court, on sworn
motion and notice, the date on which he first either received a notice of the
judgment or acquired actual knowledge of the signing, and to obtain a signed order
from the trial court finding the date when he first received notice or acquired actual
knowledge. See Tex. R. App. P. 4.2 (trial court must sign written order finding date
of notice); Tex. R. Civ. P. 306a.5 (party must prove date in trial court on sworn
motion and notice); Florance v. State, 352 S.W.3d 867, 873 (Tex. App.—Dallas
2011, no pet.) (appellate period was not reset where party failed to obtain finding
from trial court regarding date party acquired actual knowledge of judgment).

      The appellant did not obtain a signed order from the trial court finding the
date when appellant first received notice or acquired actual knowledge of the
judgment. Because appellant failed to obtain a signed order from the trial court,
appellant’s deadline for filing the notice of appeal was not extended. See Tex. R.
App. P. 4.2; Tex. R. Civ. P. 306a. Appellant’s notice of appeal remained due on or
before December 17, 2014.

      Appellant’s notice of appeal was not filed timely. On June 3, 2015,
notification was transmitted to all parties of the court’s intention to dismiss the
appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a). Appellant filed no
response.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Boyce, McCally, and Donovan.

                                          2